DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  In the seventh line of claim 8, “the vehicle options data the terms data” should be “the vehicle options data, the terms data”, with a comma to clarify the syntax.  Appropriate correction is required.
Claims 18 and 19 are objected to because of the following informalities:  In the seventh line of claim 18, “the vehicle options data the terms data” should be “the vehicle options data, the terms data”, with a comma to clarify the syntax.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  At the end of the third line of claim 10, “mobile device;” should be followed by “and”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case, claim 13 is an exact duplicate of claim 3, both depending from claim 1, and reciting the identical words.  It is presumed that claim 13 was intended to depend from claim 11, and claim 13 is therefore treated for examination purposes as reciting: “The method of claim 11, wherein the extended bureau data includes customer data received from a credit bureau that does not include a credit score.”  Bolded text indicates changes from claim 13 as submitted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method of generating terms data associated with selected vehicles, and a corresponding system, such that the method steps can be performed essentially as mental processes. This judicial exception is not integrated into a practical application because claims 1-9 and 11-19 do not improve the functioning a computer or any other technology or technical field, and do not apply the judicial exception in some other meaningful way beyond generally linking use of the judicial exception to a particular technological environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in detail below.  However, claims 10 and 20 do apply the judicial exception in a way that raises them to significantly more than an abstract idea. 
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a system comprising at least one processing system that includes a processor, and at least one memory including a non-transitory computer readable storage medium storing instructions, and therefore falls within the statutory category of machine, as do its dependents; claim 11 recites a method, and therefore falls within the statutory category of process, as do its dependents (Mayo test, Step 1).  Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to mental processes without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of generating terms data associated with each of a set of selected vehicles, and a corresponding computer system.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception (such as receiving data, or involving a graphical user interface) is also not indicative of integration into a practical application.  The claims do not recite improvements to the functioning of a computer or to any other technology or technical field.  The claims do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  The claims do not recite applying the judicial exception with, or by the use of, a particular machine.  The claims do not recite effecting a transformation or reduction of a particular article to different state or thing.  The claims do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The detailed systems and methods recited in dependent claims 3, 5, 7, 8, 9, 13, 15, 17, 18, and 19 are non-obvious over the prior art, but non-obviousness under 35 U.S.C. 103 is a different issue from eligibility under 35 U.S.C. 101.  The specific steps of the claims, such as generating a customer grade that predicts a likelihood of transaction default, generating vehicle options data that indicates vehicles selected from a vehicle database, generating terms data associated with each of the vehicles selected from a vehicle database, etc., do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 11 recites a method comprising: generating, based on customer prequalification data and extended bureau data, a customer grade that predicts a likelihood of customer default; generating, based on customer profile data that includes the customer grade and other customer profile data, vehicle options data that indicates vehicles selected from a vehicle database; and generating, based on at least a portion of the customer profile data and the vehicle options data, terms data associated with each of the vehicles selected from the vehicle database.  These generating steps can all be performed as mental processes.  Claim 11 also recites that the first step is performed “utilizing a customer grading engine having a first artificial intelligence model trained via machine learning”, that the second step is performed “utilizing a vehicle recommendation engine having a second artificial intelligence model trained via machine learning”, and that the third step is performed “utilizing a transaction recommendation engine having a third artificial intelligence model trained via machine learning”.  In accordance with the Mayo test, and with the Supreme Court’s ruling in Alice Corporation v. CLS Bank, mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application.  Martinez et al. (U.S. Patent Application Publication 2019/0105801) describes a process, involving training data, and algorithm, and then discloses (paragraph 29, with emphasis added), “This process is known in the art as predictive model training and inference, and is well known in the field of artificial intelligence, machine learning, and deep learning in order of increased specificity.”  Yet further, Sandstrom et al. (U.S. Patent Application Publication 2020/0311586) discloses (paragraph 10, with emphasis added), “Conventional machine learning (ML) and artificial intelligence systems operate in two phases: (1) training and (2) running the algorithms and/or the models.”  Hence, utilizing artificial intelligence models trained via machine learning, as recited, would require only well-understood, routine, and conventional technology.  The limitations of claim 11, whether considered separately or in combination with each other, do not raise the claimed invention to significantly more than an abstract idea.
Claim 12, which depends from claim 11, recites receiving customer input data generated via customer interaction with a graphical user interface; and generating the customer prequalification data and the other customer profile data from the customer input data.  The generating step need not be technological.  Regarding the receiving step, official notice is taken that graphical user interfaces and interactions performed therewith are well-understood, routine, and conventional.  Therefore, performing the receiving as recited in claim 12 would require only the use of well-understood, routine, and conventional functions and technology.  The limitations of claim 12, whether considered separately or in combination with each other and with the limitations of claim 11, do not raise the claimed invention to significantly more than an abstract idea. 
Claim 13, which is taken to depend from claim 11, recites that the extended bureau data includes customer data received from a credit bureau that does not include a credit score.  Having the extended bureau data include data as recited is not in itself technological.  Thus, the limitation of claim 13, whether considered separately or in combination with the limitations of claim 11, does not raise claim 13 to significantly more than an abstract idea.  
Claim 14, which depends from claim 11, recites that the method further comprises sending the vehicle options data and terms data for display via a graphical user interface of a mobile device.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Official notice is taken that graphical user interfaces and mobile devices are both well-understood, routine, and conventional.  Therefore, performing the sending as recited in claim 14 would require only the use of well-understood, routine, and conventional functions and technology.  Claim 15, which depends from claim 14, recites that the method further comprises: obtaining vehicle selection data and updated terms data generated via customer interaction with the graphical user interface; comparing the updated terms data to term limits data; generating transaction feedback data indicating acceptance of the updated terms data for display via the graphical user interface, when the updated terms data compare favorably to the term limits data; and generating transaction feedback data indicating rejection of the updated terms data for display via the graphical user interface, when the updated terms data compare unfavorably to the term limits data.  The obtaining step strongly suggests, although it does not expressly recite, receiving data sent over a network from the mobile device, which would require only the use of well-understood, routine, and conventional functions and technology (and obtaining the data by some other means need not be more technological).  The comparing step is not in itself technological.  The steps of generating transaction feedback data (essentially, accepting or rejecting a transaction) are not fundamentally technological; and, as set forth above, official notice is taken that graphical user interfaces are well-understood, routine, and conventional, which is also applicable to the obtaining step.  The limitations of claims 14 and 15, whether considered separately or in combination with each other and with the limitations of claim 11, do not raise the claimed invention to significantly more than an abstract idea.     
Claim 16, which depends from claim 11, recites that the first artificial intelligence model is an ensemble model that includes: a plurality of auto encoding sub-models configured to process the customer prequalification data and the extended bureau data; and a master sub-model configured to generate the customer grade by processing the customer prequalification data and the extended bureau data together with outputs of the plurality of auto encoding sub-models.  Georges, H.M. et al. “GNSS/Low-Cost MEMS-INS Integration Using Variational Bayesian Adaptive Cubature Kalman Smoother and Ensemble Regularized ELM,” (hereinafter Georges) teaches using a nonlinear AI model based on ensemble learning model, and teaches, “This model is derived by employing the well-known AdaBoost ensemble ELM” (under “6. Conclusion”, emphasis added).  Earlier in the paper, in the paragraph beginning “(1) Research Objectives”, Georges teaches that “ELM” means “extreme learning machine”, and teaches (emphasis added), “We use the adaptive boost regression and threshold (AdaBoost.RT) scheme which is one of the most popular techniques for generating ensemble ELM models”.  Hence, ensemble models, which from their name imply the existence of sub-models, were well-understood, routine, and conventional years before inventors’ date of filing.  Processing data can be a mental process.  Therefore, carrying out the steps of claim 16 requires only the use of well-understood, routine, and conventional technology.  The limitations of claim 16, whether considered separately or in combination with each other and with the limitations of claim 11, do not raise the claimed invention to significantly more than an abstract idea.  
Claim 17, which depends from claim 11, recites that the second artificial intelligence model is an ensemble model that includes: a vehicle category selection sub-model configured to generate a selected vehicle category from a plurality of vehicle categories based on the customer profile data; a vehicle parameter selection sub-model configured to generate a plurality of vehicle parameters for the selected vehicle category based on the customer profile data; and a vehicle search engine configured to generate the vehicles selected from the vehicle database based on a search of the vehicle database for vehicles having vehicle data that compares favorably to the vehicle parameters.  The operations of generating a selected vehicle category, generating a plurality of vehicle parameters, and generating the vehicles selected from the vehicle database could be mental processes, and are not inherently technological.  Official notice is taken that search engines are well-understood, routine, and conventional.  Georges, H.M. et al. “GNSS/Low-Cost MEMS-INS Integration Using Variational Bayesian Adaptive Cubature Kalman Smoother and Ensemble Regularized ELM,” (hereinafter Georges) teaches using a nonlinear AI model based on ensemble learning model, and teaches, “This model is derived by employing the well-known AdaBoost ensemble ELM” (under “6. Conclusion”, emphasis added).  Earlier in the paper, in the paragraph beginning “(1) Research Objectives”, Georges teaches that “ELM” means “extreme learning machine”, and teaches (emphasis added), “We use the adaptive boost regression and threshold (AdaBoost.RT) scheme which is one of the most popular techniques for generating ensemble ELM models”.  Hence, ensemble models, which from their name imply the existence of sub-models, were well-understood, routine, and conventional years before inventors’ date of filing.  Therefore, carrying out the steps of claim 17 requires only the use of well-understood, routine, and conventional technology.  The limitations of claim 17, whether considered separately or in combination with each other and with the limitations of claim 11, do not raise the claimed invention to significantly more than an abstract idea.  
Claim 18, which depends from claim 11, recites that the second artificial intelligence model is an ensemble model that includes: a transaction parameter selection sub-model configured to generate, based on the at least a portion of the customer profile data, transaction parameters that indicate a collection of deal terms predicted for acceptance; and a terms selection sub-model configured to generate, based on the transaction parameters and the vehicle options data, the terms data associated with each of the vehicles selected from the vehicle database.  The steps of generating transaction parameters and generating the terms data can be mental processes, and are not inherently technological.  Georges, H.M. et al. “GNSS/Low-Cost MEMS-INS Integration Using Variational Bayesian Adaptive Cubature Kalman Smoother and Ensemble Regularized ELM,” (hereinafter Georges) teaches using a nonlinear AI model based on ensemble learning model, and teaches, “This model is derived by employing the well-known AdaBoost ensemble ELM” (under “6. Conclusion”, emphasis added).  Earlier in the paper, in the paragraph beginning “(1) Research Objectives”, Georges teaches that “ELM” means “extreme learning machine”, and teaches (emphasis added), “We use the adaptive boost regression and threshold (AdaBoost.RT) scheme which is one of the most popular techniques for generating ensemble ELM models”.  Hence, ensemble models, which from their name imply the existence of sub-models, were well-understood, routine, and conventional years before inventors’ date of filing.  This is applicable to both claim 18 and claim 19.  Claim 19, which depends from claim 18, recites that the third artificial intelligence model is an ensemble model that includes: a first sub-model trained to generate, based on the at least a portion of the customer profile data, the transaction parameters, and the vehicle options data, a net present value based on non-defaulting transactions; a second sub-model trained to generate, based on the at least a portion of the customer profile data, the transaction parameters, and the vehicle options data, a net present value based on defaulting transactions; a third sub-model trained to generate, based on the at least a portion of the customer profile data, the transaction parameters, and the vehicle options data, probability of default; and a net present value function configured to generate the terms data associated with each of the vehicles selected from the vehicle database, based on outputs from the first sub-model, the second sub-model, and the third sub-model.  The operations of generating a net present value based on non-defaulting transactions, generating a net present value based on defaulting transactions, generating probability of default, and generating the terms data associated with each of the vehicles selected from the vehicle database can be mental processes, and are not inherently technological.  Sandstrom et al. (U.S. Patent Application Publication 2020/0311586) discloses (paragraph 10, with emphasis added), “Conventional machine learning (ML) and artificial intelligence systems operate in two phases: (1) training and (2) running the algorithms and/or the models.”  Hence, training of the sub-models need involve only well-understood, routine, and conventional technology and procedures.  A “net present value function” need not even be an artificial intelligence sub-model, although it might be.  The limitations of claims 18 and 19 therefore require only well-understood, routine, and conventional technology.  The limitations of claims 18 and 19, whether considered separately or in combination with each other and with the limitations of claim 11, do not raise the claimed invention to significantly more than an abstract idea. 

Independent claim 1 is largely parallel to claim 11, with claim 1 reciting “A vehicle transaction support system comprising: at least one processing system that includes a processor; and at least one memory including a non-transitory computer readable storage medium that stores executable instructions that, when executed by the at least one processing system, facilitate performance of operations that include:”, followed by a list of operations corresponding to the steps of independent method claim 11.  As set forth above, claim 11 has been analyzed, and does not raise the claimed method to significantly more than an abstract idea.  Official notice is taken that processors, memories, non-transitory computer readable storage media, and executable instructions are all well-understood, routine, and conventional.  The instant specification does not define “facilitate”, leaving two reasonable interpretations: (1) that the executable instructions, when executed by the at least one processing system, cause the operations to be performed; and (2) that the executable instructions, when executed by the at least one processing system, do not directly cause the operations to be performed, but do something unspecified which aids in performance of the operations.  On the first interpretation, claim 1 is parallel to claim 11, and uses well-understood, routine, and conventional technology to implement the method of claim 11.  On the second interpretation, claim 1 uses well-understood, routine, and conventional technology to do something not specified.  The art applied in the 35 U.S.C. 101 analyses of claims 11-19 is applied in parallel in analyzing claims 1-19.  The limitations of claim 1 have been fully considered, and, whether considered separately or in combination, do not raise the claimed system to significantly more than an abstract idea.
Claims 2, 3, 4, 5, 6, 7, 8, and 9 are parallel to claims 12, 13, 14, 15, 16, 17, 18, and 19, respectively.  The limitations of claims 2, 3, 4, 5, 6, 7, 8, and 9 have been considered, and whether considered separately or in combination with the limitations of claim 1, and, as applicable, with each other, do not raise the claimed system to significantly more than an abstract idea.   

Claim 10 and parallel claim 20 are patent-eligible under 35 U.S.C. 101.  Claim 10 recites that the operations further include: sending the vehicle options data and terms data for display via a graphical user interface of a mobile device in a customer mode of operation of the mobile device; [and] communicating agent data with the mobile device in an agent mode of the mobile device, wherein the agent data is not displayed via the graphical user interface of the mobile device in a customer mode of operation.  Claim 20 has parallel language.  Sending data to a device and communicating with a device need involve only the use of well-understood, routine, and conventional functions and technology (see the court decisions referenced in the 35 U.S.C. 101 rejection of claim 14, above).  Official notice is taken that graphical user interfaces and mobile devices are both well-understood, routine, and conventional.  However, having a customer mode of operation of the mobile device, and communicating agent data with the mobile device in an agent mode of the mobile device, wherein the agent data is not displayed via the graphical user interface of the mobile device in a customer mode of operation is more than technologically trivial, and the prior art of record does not establish it as having been well-understood, routine, and conventional at the time of inventors’ filing.  It is known for different users of a computer to have different passwords, and not be able to view communications to other users, but this is not in itself sufficient.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Kaye as Primary Reference:
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (U.S. Patent 10,606,984) and official notice.  Kaye discloses a support system comprising: at least one processing system that includes a processor (Figure 1A; column 6, lines 37-41); and at least one memory storing executable instructions (column 6, lines 37-51); and Kaye discloses that the one or more memory devices may store data, executable instructions, and/or various program modules, such as an operating system (“OS”), and a management module to facilitate management of data files and other data stored in memory devices; and that the OS may be a suitable software module that controls the general operation of a computer and/or that facilitates the execution of other software modules (column 6, lines 37-57).  The described computer of Kaye may be controlled by computer-executed or computer-implemented instructions that are executed by one or more processors (column 6, lines 21-29).  Kaye does not expressly disclose that the at least one memory includes a non-transitory computer readable storage medium (although Kaye discloses that the one or more memory devices may be read only memory devices [column 6, lines 41-45]), but official notice is taken that non-transitory computer readable storage media are well known.  Hence, it would have been obvious to one of ordinary skill in the art of computers on the date of inventors’ filing for the at least one memory to include a non-transitory computer readable storage medium storing instructions, for at least the obvious advantage of preserving the instructions to be implemented and re-implemented when needed; and for the support system to be a vehicle transaction support system, facilitating the performance of the operations recited in claim 1 and dependent claims 2-10, for at least the obvious advantage of generating terms data associated with each of a set of selected vehicles, for at least the obvious advantage of offering terms for the purchase of selected vehicles likely to be acceptable to a customer and to a seller.   

Dalinina as Primary Reference:
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dalinina et al. (U.S. Patent Application Publication 2020/0357060) in view of Simmons et al. (U.S. Patent Application Publication 2015/0193743).  As per claim 11, Dalinina discloses a method comprising: generating, based on extended bureau data (paragraphs 26, 33, 41) and utilizing a customer grading engine having a first artificial intelligence model trained via machine learning (paragraphs 10, 11, 38-40, 47, 49, 53, 58, 63, and 122; Figures 3 and 4), a customer grade that predicts a likelihood of transaction default associated with a customer (Abstract; paragraph 6, 40, 41, and 136-142; Figure 7).  Dalinina does not disclose that the generating is based on customer prequalification data, but Simmons teaches consumer prequalification data (on a filled in prequalification template) being used to determine a FICO score or other metric used to determine whether a consumer is invited to apply for financing (paragraph 29; Figure 1).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for the generating to be based on customer prequalification data, for at least the obvious and implied advantage of basing a customer grade/metric on one or more specified criteria of interest to a lender (or seller on credit) such as (in paragraphs 29 of Simmons) length of employment criteria, salary criteria, asset criteria, liability criteria, past credit history criteria, length of credit history criteria, repayment history criteria, etc.     
Dalinina discloses a system that “may determine an array of payments for each vehicle, the array containing payment schedules for multiple mileage and credit risk bands” (paragraph 76), and discloses that, “In some embodiments, the list of vehicles presented to the user is filtered based on a credit risk band associated with the user, as well as filter criteria provided by the user and vehicle payment parameters provided by the consumer or determined by the system 500, while excluding vehicles that do not fit the criteria.  In some embodiments, the payment schedules of vehicles are based on the credit risk band associated with the user.”  (Paragraph 84; see also paragraphs 91 and 94.)  Dalinina also discloses, “Thus, the default risk score output by the machine learning risk prediction model can control what vehicles and/or payment schedules are offered to the consumer” (paragraph 144).  Dalinina further discloses databases (e.g., paragraphs 26, 30, and 86), and in particular a “pool of inventory items” and “vehicle pool” (paragraph 76).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing to generate, based on the customer grade and other customer profile data, vehicle options data that indicates vehicles selected from a vehicle database, for the obvious advantage of being able to perform what Dalinina discloses as being done, and in particular to present vehicles to a customer suitable in view of the customer’s wants and/or the customer’s finances and reliability as expressed in the customer grade.
Furthermore, from the disclosures of Dalinina as set forth in the preceding paragraph, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing to generate, based on the at least a portion of the customer profile data and the vehicle options data, terms data associated with each of the vehicles selected from the vehicle database, for the obvious advantage of being able to perform what Dalinina discloses as being done, and in particular to have terms data including at least the payment schedules of vehicles be based on the default risk score, as disclosed by Dalinina.  
Dalinina does not disclose performing the second generating step by utilizing a second artificial intelligence model trained via machine learning or the third generating step by utilizing a third artificial intelligence model trained via machine learning, but given Dalinina’s disclosure of an artificial intelligence model trained via machine learning (paragraphs 10, 11, 38-40, 47, 49, 53, 58, 63, and 122; Figures 3 and 4), it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing to utilize such second and third artificial intelligence models, for such obvious advantages as readily accomplishing the disclosed operations without having to hire a human expert to do the work every time it was desired to perform the method.
As per claim 1, this recites a vehicle transaction support system comprising: at least one processing system that includes a processor, and at least one memory including a non-transitory computer readable storage medium that stores instructions that, when executed by the at least one processing system, facilitate performance of operations corresponding to the steps of claim 11.  Dalinina discloses a system comprising at least one processor and at least one memory (paragraphs 7, 27, 70, 87, 150, 151, 152, and 154), and a non-transitory computer readable medium storing computer code comprising instructions for carrying out various instructions, and executable by a processor to implement embodiments of the technology (paragraphs 8, 148, and 151), making claim 1 obvious, because of these disclosures, and for the reasons set forth above with regard to the method of claim 11.     
Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dalinina and Simmons as applied to claims 1 (for claim 2 and 4) and 11 (for claims 12 and 14) above, and further in view of official notice.  Dalinina discloses client devices and client applications (paragraphs 87-88), and specifically that a client application can be configured with an interface module to communicate to/from the automotive data processing system and generate a user interface for inputting one or more pieces of information or displaying information received from the automotive data processing system (paragraph 88).  Also, Simmons teaches consumer data (e.g., the filled in prequalification template) being sent from one computing device to another, and then put to use (paragraph 29; Figure 1).  Dalinina does not expressly disclose a graphical user interface, nor does Simmons, but official notice is taken that graphical user interfaces are well known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing to receive customer input data generated via customer interaction with a graphical user interface, and to generate prequalification data and other customer profile data from the customer input data, for at least the obvious advantage of obtaining relevant data by well-known, widely used, and generally familiar means, and putting that data to use.
As per claims 4 and 14, Dalinina discloses that a client computing device may be a smart phone or other device, and according to one embodiment a mobile device, which can have a touchscreen display, and can be configured to generate application pages for display to a user (paragraph 87), and specifically that a client application can be configured with an interface module to communicate to/from the automotive data processing system and generate a user interface for inputting one or more pieces of information or displaying information received from the automotive data processing system (paragraph 88).  Dalinina does not expressly disclose a graphical user interface, nor does Simmons, but official notice is taken that graphical user interfaces are well known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing to send the vehicle options data and terms display for display via a graphical user interface of a mobile device, for at least the obvious advantage of presenting data by well-known, widely used, and generally familiar means.    

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dalinina and Simmons as applied to claim 1 (for claim 6) and claim 11 (for claim 16) above, and further in view of Georges, H.M. et al. “GNSS/Low-Cost MEMS-INS Integration Using Variational Bayesian Adaptive Cubature Kalman Smoother and Ensemble Regularized ELM,” (hereinafter Georges).  As per claims 6 and 16, Dalinina does not disclose that the first artificial intelligence model is an ensemble model that includes: a plurality of auto encoding sub-models configured to process the customer prequalification data and the extended bureau data; and a master sub-model configured to process the customer grade by processing the customer prequalification data and the extended bureau data with outputs of the plurality of auto encoding sub-models.  However, Georges teaches using a nonlinear AI model based on ensemble learning model, and teaches, “This model is derived by employing the well-known AdaBoost ensemble ELM” (under “6. Conclusion”).  Earlier in the paper, in the paragraph beginning “(1) Research Objectives”, Georges teaches that “ELM” means “extreme learning machine”, and teaches, “We use the adaptive boost regression and threshold (AdaBoost.RT) scheme which is one of the most popular techniques for generating ensemble ELM models”.  Ensemble models, by their name, imply the existence of sub-models.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ filing for the first artificial intelligence model to be an ensemble model that includes a plurality of auto encoding sub-models and a master sub-model as recited, for the obvious advantage of using well-known artificial intelligence procedures and technology to implement the method of claim 11 and corresponding system of claim 1.  

Allowable or Non-Obvious Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, objected to for Double Patenting, and is rejected under 35 U.S.C. 101, but recites non-obvious subject matter.
Claim 3 is objected to as being dependent upon a rejected base claim, and is rejected under 35 U.S.C. 101, and is rejected under 35 U.S.C. 103 based on Kaye et al. (U.S. Patent 10,606,984), and the use of the word “facilitate” in claim 1.  However, if claim 1 were rewritten to be explicit that the instructions, when executed by the at least one processing system, actually cause performance of the operations, claim 3 would recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Dalinina et al. (U.S. Patent Application Publication 2020/0357060) discloses most of the limitations of claims 1 and 11, with Simmons et al. (U.S. Patent Application Publication 2015/0193743) being applied to teach another limitation, as set forth above.  Dalinina discloses extended bureau data (paragraphs 26, 33, 41), but a credit score or FICO score is included.  Dalinina does not disclose that the extended bureau data includes customer data from a credit bureau that does not include a credit score.  The article, “Investopedia Stock Analysis: Consolidating Debt: What If You Have Bad Credit?” teaches, “Free credit scores are not included with free credit reports, but they are available from a variety of sources.”  Singletary (“The facts on how your credit history can – and cannot – factor into a job offer”) teaches (in the paragraph beginning “To view your credit history, employers”), “And most importantly, the report [to an employer] does not include your credit score.”  Reports from credit bureaus which do not include credit scores are thus known, but “Investopedia” and Singletary do not teach extended bureau data including customer data from a credit bureau that does not include a credit score in relevant context.  No other prior art of record is closer to do doing so than but “Investopedia” and Singletary.  Therefore, there is insufficient teaching, suggestion, or motivation to modify Dalinina and Simmons to arrive at what is recited in claims 3 and 13.   

Claim 15 is objected to as being dependent upon a rejected base claim, and is rejected under 35 U.S.C. 101, but recites non-obvious subject matter.
Claim 5 is objected to as being dependent upon a rejected base claim, and is rejected under 35 U.S.C. 101, and is rejected under 35 U.S.C. 103 based on Kaye et al. (U.S. Patent 10,606,984), and the use of the word “facilitate” in claim 1.  However, if claim 1 were rewritten to be explicit that the instructions, when executed by the at least one processing system, actually cause performance of the operations, claim 5 would recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Dalinina et al. (U.S. Patent Application Publication 2020/0357060) discloses most of the limitations of claim 1 and 11, with Simmons et al. (U.S. Patent Application Publication 2015/0193743) being applied to teach another limitation, as set forth above.  Claims 4 and 14 are obvious over Dalinina and Simmons, supplemented by a taking of official notice, as set forth above.  Dalinina does not disclose that the operations further comprise: obtaining vehicle selection data and updated terms data generated via customer interaction with the graphical user interface; comparing the updated terms to term limits data; generating transaction feedback data indicating acceptance of the updated terms data for display via the graphical user interface, where the updated terms compare favorably to the term limits data; and generating transaction feedback data indicating rejection of the updated terms data for display via the graphical user interface, where the updated terms compare unfavorably to the term limits data.  No other prior art of record supplies the deficiency of Dalinina.    

Claim 17 is objected to as being dependent upon a rejected base claim, and is rejected under 35 U.S.C. 101, but recites non-obvious subject matter.
Claim 7 is objected to as being dependent upon a rejected base claim, and is rejected under 35 U.S.C. 101, and is rejected under 35 U.S.C. 103 based on Kaye et al. (U.S. Patent 10,606,984), and the use of the word “facilitate” in claim 1.  However, if claim 1 were rewritten to be explicit that the instructions, when executed by the at least one processing system, actually cause performance of the operations, claim 7 would recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Dalinina et al. (U.S. Patent Application Publication 2020/0357060) discloses most of the limitations of claims 1 and 11, with Simmons et al. (U.S. Patent Application Publication 2015/0193743) being applied to teach another limitation, as set forth above.  Dalinina does not disclose that the second artificial model is an ensemble model that includes multiple sub-models, but Georges, H.M. et al. “GNSS/Low-Cost MEMS-INS Integration Using Variational Bayesian Adaptive Cubature Kalman Smoother and Ensemble Regularized ELM,” (hereinafter Georges) teaches using a nonlinear AI model based on ensemble learning model, and teaches, “This model is derived by employing the well-known AdaBoost ensemble ELM” (under “6. Conclusion”).  Earlier in the paper, in the paragraph beginning “(1) Research Objectives”, Georges teaches that “ELM” means “extreme learning machine”, and teaches, “We use the adaptive boost regression and threshold (AdaBoost.RT) scheme which is one of the most popular techniques for generating ensemble ELM models”.  Ensemble models, by their name, imply the existence of sub-models.
Dalinina does not disclose generating a selected vehicle category from a plurality of vehicle categories based on the customer profile data; generating a plurality of vehicle parameters for the selected vehicle category based on the customer profile data; and a vehicle search engine configured to generate the vehicles selected from the vehicle database based on a search of the vehicle database for vehicles having vehicle data that compares favorably to the vehicle parameters.  Miller et al. (U.S. Patent Application Publication 2019/0012603) teaches forming a customer profile and selecting vehicles associated with a customer classification (see especially Abstract and paragraph 6), but does not supply the deficiencies of Miller.  Search engines as such are well known, but this fact, Miller, and the other prior art references of record do not disclose, teach, or reasonably suggest modifying the disclosures of Dalinina and Simmons to arrive at the specific limitations of claims 7 and 17.     

Claims 18 and 19 are objected to as being dependent upon a rejected base claim, objected to for an informality, and are rejected under 35 U.S.C. 101, but recite non-obvious subject matter.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, objected to for an informality, and are rejected under 35 U.S.C. 101, and are rejected under 35 U.S.C. 103 based on Kaye et al. (U.S. Patent 10,606,984), and the use of the word “facilitate” in claim 1.  However, if claim 1 were rewritten to be explicit that the instructions, when executed by the at least one processing system, actually cause performance of the operations, claims 8 and 9 would recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Dalinina et al. (U.S. Patent Application Publication 2020/0357060) discloses most of the limitations of claims 1 and 11, with Simmons et al. (U.S. Patent Application Publication 2015/0193743) being applied to teach another limitation, as set forth above.  Dalinina does not disclose that the second artificial model is an ensemble model that includes multiple sub-models, but Georges, H.M. et al. “GNSS/Low-Cost MEMS-INS Integration Using Variational Bayesian Adaptive Cubature Kalman Smoother and Ensemble Regularized ELM,” (hereinafter Georges) teaches using a nonlinear AI model based on ensemble learning model, and teaches, “This model is derived by employing the well-known AdaBoost ensemble ELM” (under “6. Conclusion”).  Earlier in the paper, in the paragraph beginning “(1) Research Objectives”, Georges teaches that “ELM” means “extreme learning machine”, and teaches, “We use the adaptive boost regression and threshold (AdaBoost.RT) scheme which is one of the most popular techniques for generating ensemble ELM models”.  Ensemble models, by their name, imply the existence of sub-models.
Dalinina does not disclose generating, based on at least a portion of the customer profile data, transaction parameters that indicate a collection of deal terms predicted for acceptance; and generating, based on the transaction parameters and the vehicle options data, the terms data associated with each of the vehicles selected from the vehicle database.  Dagley et al. (U.S. Patent Application Publication 2020/0334694) teaches predictions related to the financing preferences for a consumer and the deal structures likely to be acceptable to a vehicle dealer, and teaches a machine learning model that can output a score indicating a probability associated with a prediction (e.g., of a user and a dealer agreeing on financing terms for a vehicle purchase) (see especially paragraphs 17 and 29), but Dagley and the other prior art references of record do not disclose, teach, or reasonably suggest modifying the disclosures of Dalinina and Simmons to arrive at the specific limitations of claims 8, 9, 18, and 19. 

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, objected to for a minor informality, and rejected under 35 U.S.C. 103 based on Kaye et al. (U.S. Patent 10,606,984), and the use of the word “facilitate” in claim 1.  However, if claim 1 were rewritten to be explicit that the instructions, when executed by the at least one processing system, actually cause performance of the operations, claim 10 would recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Dalinina et al. (U.S. Patent Application Publication 2020/0357060) discloses most of the limitations of claims 1 and 11, with Simmons et al. (U.S. Patent Application Publication 2015/0193743) being applied to teach another limitation, as set forth above.  Dalinina discloses that a client computing device may be a smart phone or other device, and according to one embodiment a mobile device, which can have a touchscreen display, and can be configured to generate application pages for display to a user (paragraph 87), and specifically that a client application can be configured with an interface module to communicate to/from the automotive data processing system and generate a user interface for inputting one or more pieces of information or displaying information received from the automotive data processing system (paragraph 88).  Dalinina does not expressly disclose a graphical user interface, nor does Simmons, but graphical user interfaces are well known.  Hence, sending the vehicle options data and terms data for display via a graphical user interface of a mobile device in a customer mode of operation of the mobile device (meaning, for example, that a customer is logged in) would have been obvious to one of ordinary skill in the art at before the date of inventors’ filing.  However, Dalinina does not disclose communicating agent data with the mobile device in an agent mode of the mobile device, wherein the agent data is not displayed via the graphical user interface of the mobile device in a customer mode of operation.  No other prior art of record, discloses, teaches, or reasonably suggest this.  It is known for different users to be able to log in to a computer, and not have access to each other’s email accounts, other messages, or files, but the prior art does not teach a customer and an agent sharing a mobile device in relevant context. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dagley et al. (U.S. Patent 11,080,725) disclose a behavioral analytics platform.  Miller et al. (U.S. Patent 11,151,461) disclose a method and apparatus for behavior-based vehicle purchase recommendations.
Shields et al. (U.S. Patent Application Publication 2016/0350850) disclose a system and method for simultaneous multi-option loan pricing and adjudication for automobiles.  Miller et al. (U.S. Patent Application Publication 2019/0012603) disclose a method and apparatus for behavior-based vehicle purchase recommendations.  Dagley et al. (U.S. Patent Application Publication 2020/0334694) disclose a behavioral analytics platform.  Dalinina et al. (U.S. Patent Application Publication 2020/0342478) disclose a machine-learning data processing system with current value model.  Hoover et al. (U.S. Patent Application Publication 2021/0326957) disclose systems and methods for determining and leveraging geography-dependent relative desirability of products.
The anonymous article, “Investopedia Stock Analysis: Consolidating Debt: What If You Have Bad Credit,” discloses, inter alia, free credit reports not including credit scores.  Singletary, “The facts on how your credit history can – and cannot – factor into a job offer,” discloses, inter alia, the use of credit reports by employers.  Verma et al., “Role of Telematics in Motor Insurance: A Way Forward,” teaches usage-based insurance as an alternative to traditional automobile insurance.  (The exact publication date of the Verma article is unclear, and Examiner does not know whether it qualifies as prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	October 17, 2022